DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Lafferty et al. US 2008/0000896, Taylor US 2007/0004480, Childress US 5,919,390, Russell et al. US 2007/0023426, Sanfilippo et al. US 6,032,438, Cea et al. US 2008/0008803, Bernacchi et al. US 4,910,028, Middleton et al. US 2011/0065556, and Mast US 6,501,059.
Regarding Claim 1, El-Afandi discloses a packaged food product (package 10) comprising a film (first and second pouch panels 18 and 20) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film forms a pouch having an interior cavity formed by a first end seal (side edge 22) and a second end seal (side edge 24) with a longitudinal seal (top edge 26) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film (first and second pouch panels 18 and 20) are disclosed to bulge after heating due to an increase in pressure during heating of the pouch (‘835, Paragraph [0004]), which reads on the film being flexible since the term “flexible” means capable of bending easily without breaking.  Nuts are disposed within the interior cavity (enclosed space 16) of the flexible film pouch (‘835, Paragraph [0051]).  A susceptor is disposed on a top panel (first pouch panel 18) and a bottom panel (second pouch panel 20) (‘835, Paragraph [0026]).

    PNG
    media_image1.png
    925
    518
    media_image1.png
    Greyscale

El-Afandi discloses the pouch including a susceptor for regulating or facilitating the heating of the edible product within and forming one or more layers from susceptors in at least a portion of a laminate used in manufacturing the pouch (‘835, Paragraph [0026} and disposes the susceptor on the internal surfaces of the pouch (‘835, Paragraph [0039]).
El-Afandi is silent regarding the longitudinal seal being a longitudinal fin seal.
Lonergan et al. discloses a flexible film pouch (package 10) including a longitudinal seal (fin seal 14) extending between end seals (FIG. 1).

    PNG
    media_image2.png
    946
    1325
    media_image2.png
    Greyscale

Both El-Afandi and Lonergan et al. are directed towards the same field of endeavor of flexible packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seals of El-Afandi and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
El-Afandi modified with Lonergan et al. is silent regarding the susceptor having a grid configuration disposed on a majority of the top panel and bottom panel without contacting the first end seal, the second end seal, or the longitudinal fin seal.
Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a metalized susceptor (susceptor material 324) forming a discontinuous metalized layer as a patterned susceptor wherein the susceptor (susceptor material 324) includes at least one to three discrete susceptors as well as the susceptor having a grid configuration, i.e. a network of lines that form a series of squares or rectangles (‘292, FIG. 5) (‘292, Paragraphs [0053]-[0054]).  The susceptors of FIG. 5 are shown to be disposed on the interior of the pouch in a grid configuration wherein the interior of the pouch would contact food.  The susceptors are provided as patches of susceptor material at desired locations (‘292, Paragraph [0054]) and the susceptors are shown not contacting the first end seal, the second end seal or the longitudinal fin seal (‘292, FIG. 5).  Additionally, Lafferty et al. discloses the susceptors to have a grid shape (‘896, FIG. 3) (‘896, Paragraph [0106]).

    PNG
    media_image3.png
    867
    666
    media_image3.png
    Greyscale

El Afandi et al., Dorsey et al., and Lafferty et al. are all directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of El Afandi et al. such that the susceptor is in contact with the food and such that the 
El-Afandi is silent regarding the nuts being shelled nuts and the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Taylor teaches that it was well known in the art at the time of the invention that an “unshelled’ nut refers to nuts in their natural states when the nut is still within is shell and that a “shelled” nut refers to nuts after its shell has been removed (‘480, Paragraph [0002]).
Since El-Afandi teaches using a generic nut within the pouch but does not explicitly describes the details of the particular nut being used, one of ordinary skill in the art at the time of the invention would look to Taylor to incorporate a shelled nut inside the pouch since Taylor teaches that the removal of a shell results in a separation of an inner edible nut seed from an outer inedible shell portion (‘480, Paragraph [0003]).  It would be particularly advantageous to specifically package shelled nuts within the pouch in order to remove a step wherein the user has to manually remove each shell 
Further regarding Claim 1, El-Afandi is silent regarding the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller,
Further regarding Claim 1, El-Afandi modified with Lonergan et al., Dorsey et al., Lafferty, Taylor, and Childress is silent regarding the grid configuration comprises a plurality of intersecting lines of a metalized material.
Russell et al. discloses a packaged food product (‘426, Paragraph [0019]) comprising a susceptor (susceptor 132 comprising upper support layer 127 and microwave interactive material 125) (‘426, Paragraph [0049]) having a grid configuration comprising a plurality of intersecting lines (‘426, Paragraph [0064]) of a metalized material (aluminum) (‘426, FIG. 3D) (‘426, Paragraph [0058]).

    PNG
    media_image4.png
    819
    848
    media_image4.png
    Greyscale

Both El-Afandi modified with Dorsey et al. and Russell et al. are directed towards the same field of endeavor of packaged food products having a susceptor disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor shape of El-Afandi modified with Dorsey et al. and construct the susceptor with a grid configuration comprising a plurality of intersecting lines of a metalized material as taught by Russell et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 1, El-Afandi et al. modified with Lonergan et al., Dorsey et al., Lafferty et al., Taylor et al., Childress, and Russell et al. is silent regarding less than 2% oxygen being present in the interior cavity of the flexible film.
Sanfilippo et al. discloses a food package comprising nuts (‘438, Column 1, lines 30-44).  Sanfilippo et al. further discloses that it was known and conventional to incorporate inert gas to reduce oxygen levels to less than 1% of the headspace of food containers (‘438, Column 2, lines 35-40), which falls within the claimed oxygen level range of less than 2%.
Both El-Afandi et al. and Sanfilippo et al. are directed towards food containers containing nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of El-Afandi et al. and construct the container to have less than 2% oxygen in the interior cavity since Sanfilippo et al. teaches that the claimed oxygen levels were well known oxygen levels in containers containing nuts.  Furthermore, one of ordinary skill in the art would want to reduce the oxygen levels of the food package of El-Afandi et al. in order to increase the shelf life of the food package by reducing the oxygen levels of the food package.
Further regarding Claim 1, El-Afandi et al. modified with Lonergan et al., Dorsey et al., Lafferty et al., Taylor et al., Childress, Russell et al., and Sanfilippo et al. is silent regarding the shelled nuts disposed within the interior cavity of the flexible film pouch being partially roasted and a savory coating being disposed on the shelled nuts.
Cea et al. discloses roasted nuts disposed within a container (‘803, Paragraph [0024]) wherein the roasted nuts are roasted at temperatures and times to impart the desired degree of roasting (‘803, Paragraph [0021]), which encompasses the claimed “partially roasted” nuts.  Cea et al. also discloses a seasoning mix being disposed on the nuts wherein the seasoning mix contains the desired flavor such as salt (‘803, Paragraph [0023]).  The disclosure of a salted seasoning mix disposed on the nuts reads on the claimed savory coating on the nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nuts in the pouch of El-Afandi and partially roast the nuts as taught by Cea et al. since partial roasting was well known and conventional ways to make shelled nuts.  One of ordinary skill in the art would dispose partially roasted nuts into the pouch of El-Afandi et al. based upon the desired degree of roasted nut desired to be stored within said pouch.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nuts in the pouch of El-Afandi and incorporate a salty savory seasoning coating on the nuts as taught by Cea et al. based upon the desired flavor profile of the nuts by a particular consumer.
Further regarding Claim 1, El-Afandi et al. modified with Lonergan et al., Dorsey et al., Lafferty et al., Taylor et al., Childress, Russell et al., Sanfilippo et al., and Cea et al. is silent regarding the savory coating on the shelled nuts and the shelled nuts having a combined moisture level within the range of 1.5% to 2.6%.
Bernacchi et al. discloses a coated nut product comprising a savory salted coating (‘028, Column 4, lines 10-23).  Bernacchi et al. further discloses that the 
Both El-Afandi et al. and Bernacchi et al. are directed towards the same field of endeavor of packaged nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the savory coating combined with the shelled nuts of modified El-Afandi et al. since differences in the moisture level of the savory coating combined with the shelled nuts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture level is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Bernacchi et al. establishes that the moisture level of the coating combined with the nuts affects the stickiness between adjacent nuts and therefore is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the coating combined with the nuts disposed within the pouch based upon the desired stickiness of the coated nuts.
Further regarding Claim 1, El-Afandi et al. modified with Lonergan et al., Dorsey et al., Lafferty et al., Taylor et al., Childress, Russell et al., Sanfilippo et al., Cea et al., and Bernacchi et al. is silent regarding multiple types of susceptors being disposed on the top panel of the flexible film pouch.
Middleton et al. discloses a microwavable food container (‘556, Paragraph [0207]) using different susceptors on different portions of the same food container (‘556, Paragraph [0344]).
Both El-Afandi et al. and Middleton et al. are directed towards the same field of endeavor of microwavable food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and use different types of susceptors on different portions of the food container as taught by Middleton et al. in order to change the microwave heating characteristics of different portions of the food container to optimally heat the food disposed thereon (‘556, Paragraph [0344]).  One of ordinary skill in the art would incorporate different susceptors of Middleton et al. on the interior and the top panel of the flexible film pouch of El-Afandi et al. change the microwave heating characteristics of the interior with respect to the top panel of the flexible film pouch (‘556, Paragraph [0344]).
Further regarding Claim 1, El-Afandi et al. modified with Lonergan et al., Dorsey et al., Lafferty et al., Taylor et al., Childress, Russell et al., Sanfilippo et al., Cea et al., Bernacchi et al., and Middleton et al. is silent regarding the multiple types of susceptors being disposed in an at least partially overlapping arrangement on the top panel of the flexible film pouch.
Mast discloses a microwavable susceptor disposed on a film (‘059, Column 1, lines 6-15).  Mast also discloses using any subpattern of susceptor (‘059, Column 7, lines 32-61) and multiple types of susceptors (circular elements 1415, rectangular elements 1435)(‘059, FIGS. 5 and 14A) (‘059, Column 14, lines 12-28).  FIG. 14A of Mast shows circular elements 1415 at least partially overlapping, i.e. indirectly covering, 
Both El-Afandi et al. and Mast are directed towards the same field of endeavor of microwavable susceptors disposed on a food package.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and arrange the multiple types of susceptors to be disposed in an at least partially overlapping arrangement on the top panel of the flexible film pouch since Mast teaches that overlapping multiple types of susceptors was known in the microwavable food package art at the time of the invention.
Further regarding Claim 1, the limitations “wherein the packaged food product is configured to be microwaved while sealed in a closed configuration to roast the shelled nuts to a temperature of about 120°F to about 260°F” are seen to be recitations regarding the intended use of the “packaged food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of modified El-Afandi and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  In fact, El-Afandi explicitly teaches microwaving the packaged food product while sealed in a closed configuration and that the intensity of the heating may be changed via a temperature level of the microwave oven (‘835, Paragraph [0050]).
Further regarding Claim 1, the limitations “the shelled nuts having been pasteurized or partially roasted prior to being disposed within the flexible film pouch” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 2, El-Afandi discloses the flexible film pouch being expandable (‘835, Paragraph [0033]).  The flexible film is a multilayered laminate structure (‘835, Claim 26).  The panels of the packaged food product being made of one or more layers in a laminated panel wherein an interior layer of the laminated panel contacts an edible food product disposed therein (‘835, Paragraph [0024]).  The layers of the laminated panel that do not contact the edible food product broadly reads on the claimed barrier material since these layers provide a barrier, i.e. a material layer that is separated from the edible food product.  The claims do not require the barrier material to necessarily be an oxygen barrier EVOH material and any layer that provides a barrier reads on the instantly claimed invention.  Furthermore, the panels of the pouch are sealed to one another (‘835, Paragraph [0020]), which entails at least one sealable layer in the multilayered laminate.
El-Afandi is silent regarding the weight of the nuts being about 1.0 oz. to about 1.5 oz.
Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag, which is influenced by the weight of the nuts disposed in the pouch, is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the weight of nuts disposed within the pouch of El-Afandi et al. based upon the pouch size and the volume of air within the bag to allow even cooking during microwaving.
Further regarding Claim 2, the limitations “and capable of remaining sealed in the closed configuration during a microwave operation lasting about 20 seconds to about 130 seconds roasting the shelled nuts contained therein, so as to enable a concentrated roasted aroma release upon subsequent package opening” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.
Regarding Claim 3, El-Afandi discloses the pouch having a paper layer in a pouch made of multiple materials (‘835, Paragraph [0038]).
Further regarding Claim 3, Childress also discloses a packaged food product comprising a flexible film forming a pouch (bag) having an interior cavity formed by 
Both El-Afandi and Childress are directed towards flexible microwavable pouches storing nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pouch of El-Afandi and construct the pouch from a layer of paper as taught by Childress since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 3, the limitations “enabling stiffness and insulation thereof” are recitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  Since El-Afandi modified with Childress teaches using the claimed paper material in the construction of a microwavable food package for storing nuts, one of ordinary skill in the art would expect the paper layer of the prior art package to behave in the same manner, i.e. to enable stiffness and insulation thereof, absent compelling objective evidence otherwise.
Further regarding Claim 3, the limitations “the flexible film pouch is gas flushed prior to sealing the shelled nuts therein to reduce oxygen presence and provide a modified atmosphere in the flexible film pouch” are product by process limitations.  Even though product by process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  The claimed gas flush does not provide a structural limitation to the claimed packaged food product that is distinct from the prior art.
Regarding Claim 5, Childress discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag, which is influenced by the weight of the nuts disposed in the pouch, is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the volume 
Further regarding Claim 5, Childress discloses an embodiment of a volumetric ratio of nuts being about 40% to 45% nuts in the bag to provide even cooking (‘390, Column 4, lines 55-58), which falls within the claimed range of less than 75% of a total internal package volume.  Since the claimed ratio of the volume of nuts with respect to the total internal package volume falls within the range disclosed by Childress, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art at the time of the invention would adjust the volume ratio of nuts to package volume to fall within the claimed range since Childress establishes that the claimed volume ratio was a parameter one of ordinary skill in the art would optimize to provide even cooking.
Regarding Claim 6, Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals (sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the volume of the nuts disposed within the pouch of El-Afandi et al. based upon the pouch size and the volume of air within the bag to allow even cooking during microwaving.
Further regarding Claim 6, Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a metalized susceptor (susceptor material 324) forming a discontinuous metalized layer as a patterned susceptor wherein the susceptor (susceptor material 324) includes more than one to three discrete susceptors (‘292, FIG. 5) (‘292, Paragraphs [0053]-[0054]).
Both Afandi et al. and Dorsey et al. are directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of Afandi et al. such that the susceptor has a metalized layer forming a discontinuous metalized layer as a patterned susceptor including at least one to three discrete susceptors as taught by Dorsey et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed susceptor was significant Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Furthermore, Dorsey et al. teaches that the susceptors are placed at particularized locations to provide a more targeted or controlled heating (‘292, Paragraph [0054]).  Although Dorsey et al. does not specifically disclose the particular number of susceptors being between one to three discrete susceptors, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 7, Dorsey et al. discloses a first susceptor on a first panel (surface 428) and a second susceptor on a second panel (surface 430) wall of the flexible film pouch (‘292, FIG. 6) (‘292, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic susceptor of El-Afandi et al. and incorporate a susceptor onto a first and second panel wall of the flexible film pouch as taught by Dorsey et al. since Dorsey et al. teaches that the susceptors are placed at particularized locations to provide a more targeted or controlled heating (‘292, Paragraph [0054]).  Applying susceptors to both panels would provide more controlled heating to the pouch.
Further regarding Claim 7, the limitations “wherein the first and second susceptors are configured to heat and brown the shelled nuts and provide an aroma release” are limitations with respect to the intended use of the susceptors and as such 
Regarding Claim 8, El-Afandi et al. is silent regarding the at least one of the multiple types of susceptors being disposed in a pattern on the flexible film spaced from the packaged seals.
Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a susceptor (susceptor material 324) being disposed in a pattern on the flexible film and spaced from the packaged seals (‘292, FIG. 5) (‘292, Paragraph [0054]).
Both Afandi et al. and Dorsey et al. are directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of Afandi et al. such that the susceptor is disposed in a pattern on the flexible film and spaced from the packaged seals as taught by Dorsey et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed susceptor was significant (MPEP § 2144.04.IV.B.).  Furthermore, Dorsey et al. teaches that the susceptors are placed at particularized locations to provide a more targeted or controlled heating (‘292, Paragraph [0054]).
Regarding Claim 9, El-Afandi discloses nut flavoring comprising sugar (‘835, Paragraph [0051]).
Regarding Claim 10, the limitations “wherein the sweet glaze or savory coating is effective to absorb and/or reflect microwave energy during exposure of the packaged food product thereto, while also being permeable to a portion of the microwave energy” is necessarily met by the combination of prior art since Cea et al. discloses a seasoning mix being disposed on the nuts wherein the seasoning mix contains the desired flavor such as salt (‘803, Paragraph [0023]).  The disclosure of a salted seasoning mix disposed on the nuts reads on the claimed savory coating on the nuts.  Since El-Afandi et al. modified with Cea et al. teaches the same composition as claimed, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness is established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Further regarding Claim 10, the limitations “wherein the sweet glaze or savory coating is effective to absorb and/or reflect microwave energy during exposure of the packaged food product thereto, while also being permeable to a portion of the microwave energy” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated above in the rejections of Claim 1.
Regarding Claim 21, Bernacchi et al. discloses that the thickness of the coating disposed on the nuts is dependent upon the number of times of the application of the nut coater slurry and nut coater mixture before roasting (‘028, Column 5, lines 39-50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Lafferty et al. US 2008/0000896, Taylor US 2007/0004480, Childress US 5,919,390, Russell et al. US 2007/0023426, Sanfilippo et al. US 6,032,438, Cea et al. US 2008/0008803, Bernacchi et al. US 4,910,028, Middleton et al. US 2011/0065556, and Mast US 6,501,059 as applied to claim 1 above in further view of Lykomitros et al. US 2009/0191313.
Regarding Claims 11-13, modified El-Afandi et al. is silent regarding the nuts being cashews and the nuts being pre-roasted and steam pasteurized.
Cea et al. discloses the nuts comprising cashews (‘803, Paragraph [0008]).  Cea et al. also discloses the nuts undergoing a dry roast (‘803, Paragraph [0020]) or an oil roast (‘803, Paragraph [0021]), which reads on the claimed pre-roasting.  The nuts are also roasted with high humidity air such as superheated steam vapor (‘803, Paragraph [0027]), which reads on the claimed pasteurization.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic nuts being stored in the pouch of El-Afandi and specify the nuts to be cashews as taught by Cea et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
Further regarding Claims 11-13, El-Afandi et al. in view of Lonergan et al., Dorsey et al., Lafferty et al., Taylor, Childress, Russell et al., Sanfillipo et al., Cea et al., and Bernacchi et al. is silent regarding the size dimensions of the nuts being about ¼”-1” in length and 1/8”-1/2” in width.
However, claims directed to the size of the nuts of the package is held unpatentable over prior art food packages because limitations relating to size of the package is not sufficient to patentably distinguish over the prior art in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (MPEP § 2144.04.IV.A.).  Furthermore, Lykomitros et al. teaches that it was well known in the food art at the time of the invention that nuts can be about one half of an inch to about three inches in diameter (‘313, Paragraphs [0017] and [0019]), which overlaps the claimed range of about ¼”-1” in length and 1/8”-1/2” in width.  Since the claimed size dimensions of nuts overlaps the range disclosed by Lykomitros et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 12, El-Afandi et al. in view of Lonergan et al., Dorsey et al., Lafferty et al., Taylor, Childress, Russell et al., Sanfillipo et al., Cea et al., Bernacchi et al., and Lykomitros et al. is silent regarding the shelled nuts having a moisture level that decreases by 15%-25% during pre-roasting while increasing the composition of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Lafferty et al. US 2008/0000896, Taylor US 2007/0004480, Childress US 5,919,390, Russell et al. US 2007/0023426, Sanfilippo et al. US 6,032,438, Cea et al. US 2008/0008803, Bernacchi et al. US 4,910,028, Middleton et al. US 2011/0065556, and Mast US 6,501,059 as applied to claim 1 above in further view of Zook et al. US 5,268,192.
Regarding Claim 14, modified El-Afandi et al. is silent regarding the nuts comprising peanuts having a moisture level of between about 1.1% and about 1.4%.
Zook et al. teaches that nuts were conventionally known in the art at the time of the invention to be roasted to a moisture content of about 1.5% or less (‘192, Column 16, lines 10-14), which reasonably reads on the claimed moisture level of about 1.1% to about 1.4%.  Since the claimed moisture level of nuts overlaps the range disclosed by Zook et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 14, El-Afandi in view of Dorsey et al., Lafferty et al., Taylor, Childress, Russell et al., Sanfilippo et al., Cea et al., Bernacchi et al., and Zook .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Lafferty et al. US 2008/0000896, Taylor US 2007/0004480, Childress US 5,919,390, Russell et al. US 2007/0023426, Sanfilippo et al. US 6,032,438, Cea et al. US 2008/0008803, Bernacchi et al. US 4,910,028, Middleton et al. US 2011/0065556, and Mast US 6,501,059 as applied to claim 1 above in further view of Watson et al. US 2014/0287132 and Thomas et al. US 2006/0291756.
Regarding Claim 15, modified El-Afandi et al. is silent regarding an aromatic compound being disposed on an inside surface of the flexible film pouch and vacuum packaging the packaged food product and the nuts being cashews.
Watson et al. discloses the nuts comprising cashews (‘132, Paragraph [0013]) and removing excess air of the package using vacuum packing (‘132, Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic nuts being stored in the pouch of El-Afandi and specify the nuts to be cashews as taught by Watson et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of El-Afandi and vacuum package the pouch as taught by Watson et al. in order to control the moisture content of the contents of the package to improve the shelf life of the food (‘132, Paragraph [0007]).
Further regarding Claim 15, El-Afandi et al. in view of Lonergan et al., Dorsey et al., Lafferty et al., Taylor, Childress, Russell et al., Sanfilippo et al., Cea et al., Bernacchi et al., and Watson et al. is silent regarding an aromatic compound being disposed on an inside surface of the flexible film pouch.
Thomas et al. discloses disposing an aromatic compound on a surface of a flexible film pouch (made of web material) that stores food (‘756, Paragraphs [0056]-[0057] and [0099]).
Both El-Afandi et al. and Thomas et al. are directed towards flexible food pouches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food pouch of El-Afandi et al. and incorporate an aromatic compound on the flexible film pouch as taught by Thomas et al. in order to enhance scent concentration in the interior of the package (‘756, Paragraph [0099]).  This would be desirable to incorporate good smelling aromas to the consumer.  Additionally, since the aromatic compound is incorporated into the web material and since the aromatic compound enhances scent of the interior of the package, the aromatic compound can reasonably be interpreted to be disposed on an inside surface of the flexible film pouch since the interior of the package has enhanced scent concentration.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Jensen et al. US 2007/0254073, Russell et al. US 2007/0023426, Cea et al. US 2008/0008803, Zook et al. US 5,268,192, Middleton et al. US 2011/0065556, and Mast US 6,501,059.
Regarding Claim 16, El-Afandi discloses a packaged food product (package 10) comprising a film (first and second pouch panels 18 and 20) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film forms a pouch having an interior cavity formed by seals (side edge 22 and side edge 24 and top edge 26) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film (first and second pouch panels 18 and 20) are disclosed to bulge after heating due to an increase in pressure during heating of the pouch (‘835, Paragraph [0004]), which reads on the film being flexible since the term “flexible” means capable of bending easily without breaking.  Nuts are disposed within the interior cavity (enclosed space 16) of the flexible film pouch (‘835, Paragraph [0051]).  A susceptor is disposed on a top panel (first pouch panel 18) and a bottom panel (second pouch panel 20) (‘835, Paragraph [0026]).
El-Afandi is silent regarding the susceptor surrounding a majority of the interior cavity.
Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a metalized susceptor (susceptor material 324) forming a discontinuous metalized layer as a patterned susceptor wherein the susceptor 
Both El-Afandi et al. and Dorsey et al. are directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of El-Afandi et al. such that the susceptor surrounds a majority of the interior cavity of the pouch as taught by Dorsey et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed susceptor was significant (MPEP § 2144.04.IV.B.).  Additionally, incorporating the susceptor to surround the majority of the interior cavity allows for more of an effect on the heating and browning of the food product disposed within the package.
Further regarding Claim 16, El-Afandi modified with Dorsey et al. is silent regarding the nuts being shelled nuts, the shelled nuts being partially roasted, the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz., and a sealed overwrap around the flexible film forming the pouch.
Taylor teaches that it was well known in the art at the time of the invention that an “unshelled’ nut refers to nuts in their natural states when the nut is still within is shell and that a “shelled” nut refers to nuts after its shell has been removed (‘480, Paragraph [0002]).
Since El-Afandi teaches using a generic nut within the pouch but does not explicitly describes the details of the particular nut being used, one of ordinary skill in the art at the time of the invention would look to Taylor to incorporate a shelled nut 
Further regarding Claim 16, El-Afandi in view of Dorsey et al. and Taylor is silent regarding the nuts being partially roasted, amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz., and a sealed overwrap around the flexible film forming the pouch and the nuts being coated.
Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals (sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 
Childress also discloses using edible coatings on the food (‘390, Column 1, lines 29-45).  It would have been obvious to one of ordinary skill in the art at the time of the invention to coat the nuts as taught by Childress based upon the particular flavor profile desired by particular user.
Further regarding Claim 16, El-Afandi in view of Taylor and Childress is silent regarding the nuts being partially roasted and a sealed overwrap around the flexible film forming the pouch.
Jensen et al. discloses a flexible microwaveable packaged food product comprising a flexible film pouch having a sealed overwrap (overwrap 3) around the flexible film forming the pouch wherein the overwrap is removed prior to microwaving (‘073, Paragraphs [0088]-[0089]).

    PNG
    media_image5.png
    531
    660
    media_image5.png
    Greyscale

Both El-Afandi and Jensen et al. are directed towards flexible packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify El-Afandi and incorporate an overwrap around the flexible film forming the pouch as taught by Jensen et al. in order to provide a moisture barrier to enhance the shelf life of the contents of the food package (‘073, Paragraph [0088]).
Further regarding Claim 16, El-Afandi modified with Dorsey et al., Taylor, Childress, and Jensen et al. is silent regarding the susceptor comprising a plurality of metalized lines disposed in the interior cavity of the flexible film pouch.
Russell et al. discloses a packaged food product (‘426, Paragraph [0019]) comprising a susceptor (susceptor 132 comprising upper support layer 127 and microwave interactive material 125) (‘426, Paragraph [0049]) comprising a plurality of 
Both El-Afandi modified with Dorsey et al. and Russell et al. are directed towards the same field of endeavor of packaged food products having a susceptor disposed therein.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor shape of El-Afandi modified with Dorsey et al. and construct the susceptor with a grid configuration comprising a plurality of intersecting lines of a metalized material as taught by Russell et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed susceptor was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 16, El-Afandi modified with Dorsey et al., Taylor, Childress, Jensen et al., and Russell et al. is silent regarding the shelled nuts being partially roasted prior to being disposed therein in a first roasting step.
Cea et al. discloses nuts comprising cashews (‘803, Paragraph [0008]).  Cea et al. also discloses the nuts undergoing a dry roast (‘803, Paragraph [0020]) or an oil roast (‘803, Paragraph [0021]), which reads on the claimed nuts being partially roasted prior to being disposed therein.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the in the pouch of El-Afandi and partially roast the nuts prior to being disposed therein as taught by Cea et al. since dry or oil partial roasting was well known and conventional ways to make shelled nuts.
Further regarding Claim 16, El-Afandi modified with Dorsey et al., Taylor, Childress, Jensen et al., Russell et al., and Cea et al. is silent regarding the roasted shelled nuts having a moisture level between about 1.1% to about 1.4%.
Zook et al. teaches that nuts were conventionally known in the art at the time of the invention to be roasted to a moisture content of about 1.5% or less (‘192, Column 16, lines 10-14), which reasonably reads on the claimed moisture level of about 1.1% to about 1.4%.  Since the claimed moisture level of nuts overlaps the range disclosed by Zook et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 16, El-Afandi modified with Dorsey et al., Taylor, Childress, Jensen et al., Russell et al., Cea et al., and Zook et al. is silent regarding multiple types of susceptors being disposed on a panel of the flexible film pouch.
Middleton et al. discloses a microwavable food container (‘556, Paragraph [0207]) using different susceptors on different portions of the same food container (‘556, Paragraph [0344]).
Both El-Afandi et al. and Middleton et al. are directed towards the same field of endeavor of microwavable food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and use different types of susceptors on different portions of the food container as taught by Middleton et al. in order to change the microwave heating characteristics of different portions of the food container to optimally heat the food disposed thereon (‘556, Paragraph [0344]).  It is noted that the claims merely recite “multiple types of 
Further regarding Claim 16, El-Afandi modified with Dorsey et al., Taylor, Childress, Jensen et al., Russell et al., Cea et al., Zook et al., and Middleton et al. is silent regarding the multiple types of susceptors being disposed in an at least partially overlapping arrangement on a single portion of a panel of the flexible film pouch.
Mast discloses a microwavable susceptor disposed on a film (‘059, Column 1, lines 6-15).  Mast also discloses using any subpattern of susceptor (‘059, Column 7, lines 32-61) and multiple types of susceptors (circular elements 1415, rectangular elements 1435)(‘059, FIGS. 5 and 14A) (‘059, Column 14, lines 12-28).  FIG. 14A of Mast shows circular elements 1415 at least partially overlapping, i.e. indirectly covering, rectangular elements 1435.  It is noted that the claims do not specify that the overlapping arrangement of the multiple types of susceptors does not necessarily require the multiple types of susceptors to contact one another.  Since FIG. 14A of Mast shows the circular elements 1415 indirectly covering a lower layer of rectangular 
Both El-Afandi et al. and Mast are directed towards the same field of endeavor of microwavable susceptors disposed on a food package.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and arrange the multiple types of susceptors to be disposed in an at least partially overlapping arrangement on a single portion of a panel of the flexible film pouch since Mast teaches that overlapping multiple types of susceptors was known in the microwavable food package art at the time of the invention.
Further regarding Claim 16, the limitations “the shelled nuts being partially roasted prior to being disposed therein,” “the susceptor configured to roast the partially roasted shelled nuts during microwaving to a temperature of about 120°F to about 260°F,” and “wherein the flexible film pouch filled with the partially roasted shelled nuts is configured to be microwaved in a closed configuration where the seals have not ruptured in a second roasting step” are seen to be recitations regarding the intended use of the “packaged food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of modified El-Afandi and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  In fact, El-Afandi explicitly teaches microwaving the packaged food product while sealed in a closed configuration and that the intensity of the heating may be changed via a temperature level of the microwave oven (‘835, Paragraph [0050]).
Further regarding Claim 16, the limitations “due to the partial roasting” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe,.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Jensen et al. US 2007/0254073, Russell et al. US 2007/0023426, Cea et al. US 2008/0008803, Zook et al. US 5,268,192, Middleton et al. US 2011/0065556, and Mast US 6,501,059 as applied to claim 16 above in further view of Lonergan et al. US 2010/0068352.
Regarding Claim 17, modified El-Afandi et al. is silent regarding the flexible film pouch including a longitudinal fin seal extending between ends seals.
Lonergan et al. discloses a flexible film pouch (package 10) including a longitudinal seal (fin seal 14) extending between end seals (‘352, FIG. 1).
Both El-Afandi and Lonergan et al. are directed towards the same field of endeavor of flexible packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seals of El-Afandi and incorporate a longitudinal fin seal on the package as taught by Lonergan et al. since the configuration of the claimed seal is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 17, the limitations wherein the pouch and the overwrap have been gas flushed to provide a modified atmosphere therein” are product by process limitations are rejected for the same reasons enumerated in the product by process rejection of Claim 3.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Dorsey et al. US 2009/0200292, Lafferty et al. US 2008/0000896, Taylor US 2007/0004480, Childress US 5,919,390, Russell et al. US 2007/0023426, Middleton et al. US 2011/0065556, and Mast US 6,501,059.
Regarding Claim 22, El-Afandi discloses a packaged food product (package 10) comprising a flexible film (first and second pouch panels 18 and 20) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film forms a pouch having an interior cavity formed by a first end seal (side edge 22) and a second end seal (side edge 24) with a longitudinal seal (top edge 26) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film (first and second pouch panels 18 and 20) are disclosed to bulge after heating due to an increase in pressure during heating of the pouch (‘835, Paragraph [0004]), which reads on the film being flexible since the term “flexible” means capable of bending easily without breaking and the film pouch being substantially hermetically sealed.  Nuts are disposed within the interior cavity (enclosed space 16) of the flexible film pouch (‘835, Paragraph [0051]).  A susceptor is disposed on a top panel (first pouch panel 18) and a bottom panel (second pouch panel 20) on the interior of the flexible film pouch (‘835, Paragraph [0026]).
El-Afandi discloses the pouch including a susceptor for regulating or facilitating the heating of the edible product within and forming one or more layers from susceptors in at least a portion of a laminate used in manufacturing the pouch (‘835, Paragraph [0026} and disposes the susceptor on the internal surfaces of the pouch (‘835, Paragraph [0039]).
El-Afandi is silent regarding the susceptor having a grid configuration comprising a plurality of intersecting lines of a metallized material disposed on a majority of the top panel and bottom panel without contacting the seals.
Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a metalized susceptor (susceptor material 324) forming a discontinuous metalized layer as a patterned susceptor wherein the susceptor (susceptor material 324) includes at least one to three discrete susceptors as well as the susceptor having a grid configuration, i.e. a network of lines that form a series of squares or rectangles (‘292, FIG. 5) (‘292, Paragraphs [0053]-[0054]).  The susceptors of FIG. 5 are shown to be disposed on the interior of the pouch in a grid configuration wherein the interior of the pouch would contact food.  The susceptors are provided as patches of susceptor material at desired locations (‘292, Paragraph [0054]) and the susceptors are shown not contacting the first end seal, the second end seal or the longitudinal fin seal (‘292, FIG. 5).  Additionally, Lafferty et al. discloses the susceptors to have a grid shape (‘896, FIG. 3) (‘896, Paragraph [0106]).
El Afandi et al. and Lafferty et al. is directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of El Afandi et al. such that the susceptor is in contact with the food and such that the susceptors have a grid configuration without contacting the seals as taught by Dorsey et al. and Lafferty et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the 
Further regarding Claim 22, El-Afandi et al. modified with Dorsey et al. and Lafferty et al. is silent regarding the nuts being shelled nuts and the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Taylor teaches that it was well known in the art at the time of the invention that an “unshelled’ nut refers to nuts in their natural states when the nut is still within is shell and that a “shelled” nut refers to nuts after its shell has been removed (‘480, Paragraph [0002]).
Since El-Afandi teaches using a generic nut within the pouch but does not explicitly describes the details of the particular nut being used, one of ordinary skill in the art at the time of the invention would look to Taylor to incorporate a shelled nut inside the pouch since Taylor teaches that the removal of a shell results in a separation of an inner edible nut seed from an outer inedible shell portion (‘480, Paragraph [0003]).  It would be particularly advantageous to specifically package shelled nuts within the pouch in order to remove a step wherein the user has to manually remove each shell from the edible nut since the nut would already be a shelled nut, i.e. nuts after the shell has been removed.  This helps to increase convenience for the user.
Further regarding Claim 22, El-Afandi is silent regarding the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag, which is influenced by the weight of the nuts disposed in the pouch, is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the weight of nuts disposed within the pouch based upon the pouch size and the volume of air within the bag to allow even cooking during microwaving.
Further regarding Claim 22, El-Afandi et al. modified with Dorsey et al., Lafferty et al., Taylor, and Childress is silent regarding the grid configuration comprises a plurality of intersecting lines of a metalized material.
Russell et al. discloses a packaged food product (‘426, Paragraph [0019]) comprising a susceptor (susceptor 132 comprising upper support layer 127 and microwave interactive material 125) (‘426, Paragraph [0049]) having a grid configuration comprising a plurality of intersecting lines (‘426, Paragraph [0064]) of a metalized material (aluminum) (‘426, FIG. 3D) (‘426, Paragraph [0058]).

    PNG
    media_image4.png
    819
    848
    media_image4.png
    Greyscale

Both El-Afandi modified with Dorsey et al. and Russell et al. are directed towards the same field of endeavor of packaged food products having a susceptor disposed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 22, El-Afandi et al. modified with Dorsey et al., Lafferty et al., Taylor, Childress, and Russel et al. is silent regarding multiple types of susceptors being disposed on an interior of the flexible film pouch wherein a majority of a top panel and a bottom panel of the flexible film pouch has one or more of the multiple types of susceptors disposed thereon.
Middleton et al. discloses a microwavable food container (‘556, Paragraph [0207]) using different susceptors on different portions of the same food container (‘556, Paragraph [0344]).
Both El-Afandi et al. and Middleton et al. are directed towards the same field of endeavor of microwavable food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and use different types of susceptors on different portions of the food container as taught by Middleton et al. in order to change the microwave heating characteristics of different portions of the food container to optimally heat the food disposed thereon (‘556, Paragraph [0344]).  One of ordinary skill in the art would incorporate different 
Further regarding Claim 22, El-Afandi et al. modified with Dorsey et al., Lafferty et al., Taylor, Childress, Russell et al., and Middleton et al. is silent regarding the multiple types of susceptors being disposed in an at least partially overlapping arrangement on a panel of the flexible film pouch.
Mast discloses a microwavable susceptor disposed on a film (‘059, Column 1, lines 6-15).  Mast also discloses using any subpattern of susceptor (‘059, Column 7, lines 32-61) and multiple types of susceptors (circular elements 1415, rectangular elements 1435)(‘059, FIGS. 5 and 14A) (‘059, Column 14, lines 12-28).  FIG. 14A of Mast shows circular elements 1415 at least partially overlapping, i.e. indirectly covering, rectangular elements 1435.  It is noted that the claims do not specify that the overlapping arrangement of the multiple types of susceptors does not necessarily require the multiple types of susceptors to contact one another.  Since FIG. 14A of Mast shows the circular elements 1415 indirectly covering a lower layer of rectangular elements 1435, Mast broadly teaches the claimed partial overlapping arrangement of the multiple types of susceptors.
Both El-Afandi et al. and Mast are directed towards the same field of endeavor of microwavable susceptors disposed on a food package.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptors of El-Afandi et al. and arrange the multiple types of susceptors to be disposed in an at least 
Further regarding Claim 22, the limitations “wherein the packaged food product is configured to be microwaved while sealed in a closed configuration to roast the shelled nuts to a temperature of about 120°F to about 260°F” are seen to be recitations regarding the intended use of the “packaged food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which modified El-Afandi obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference .

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5-17, and 21-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that Mast is currently being relied upon to teach the limitations regarding the susceptors having at least a partially overlapping arrangement, which was necessitated by amendment.
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant maintains on Page 8 of the Remarks that Bernacchi’s teaching is directed to reducing the pickup of moisture by coated nuts and not a combined moisture level of the coating and the shelled nuts and asserts that one of ordinary skill in the art would not adjust the combined moisture level of the coating and the shelled nuts to be within the claimed range.
Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the savory coating combined with the shelled nuts of modified El-Afandi et al. since differences in the moisture level of the savory coating combined with the shelled nuts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture level is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Bernacchi et al. establishes that the moisture level of the coating combined with the nuts affects the stickiness between adjacent nuts and therefore is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the coating combined with the nuts disposed within the pouch based upon the desired stickiness of the coated nuts.  Applicant has not demonstrated with any objective evidence the alleged criticality of the claimed combined moisture level of the sweet glaze or savory coating combined with the shelled nuts.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill,
Applicant maintains on Pages 8-9 of the Remarks that it would not be obvious to one of ordinary skill in the art to include shelled nuts prepared as taught by Cea in a pouch that is configured to further roast the shelled nuts because further roasting would alter the desirable crunch and flavor that Cea teaches is a result of the process.
Examiner maintains that that since Cea et al. teaches that pre-roasted and dry roasted nuts were known types of nuts in the art, one of ordinary skill in the art would look to Cea et al. and incorporate dry roasted nuts because El-Afandi et al. does not provide specific guidance as to the particular nuts and discusses a generic nut that id disposed within the pouch.  Examiner also maintains that this argument is an intended use of the shelled nuts and is also a product by process limitation.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, one of ordinary skill in the art would dispose partially roasted nuts into the pouch of El-Afandi et al. based upon the desired degree of roasted nuts desired to be stored within the pouch.  One of ordinary skill in the art would package any desired type of nuts in the flexible pouch of El-Afandi et al. based upon the particular flavor and attributes desired by a particular consumer.  Therefore, this argument is not found persuasive.
Applicant maintains on Page 10 of the Remarks that it would not be obvious to one of ordinary skill in the art to prepare shelled nuts as taught by Cea prior to disposing 
Examiner maintains that the arguments that since Cea et al. teaches that pre-roasted and dry roasted nuts were known types of nuts in the art, one of ordinary skill in the art would look to Cea et al. and incorporate dry roasted nuts because El-Afandi et al. does not provide specific guidance as to the particular nuts and discusses a generic nut that id disposed within the pouch.  Examiner also maintains that this argument is an intended use of the shelled nuts and is also a product by process limitation.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, one of ordinary skill in the art would dispose partially roasted nuts into the pouch of El-Afandi et al. based upon the desired degree of roasted nuts desired to be stored within the pouch.  One of ordinary skill in the art would package any desired type of nuts in the flexible pouch of El-Afandi et al. based upon the particular flavor and attributes desired by a particular consumer.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole US 2011/0132903 discloses any susceptor shape can be used (‘903, Paragraph [0044]).
Cole et al. US 2005/0205565 discloses numerous susceptor configurations, shapes, and sizes are known in the art and depending on the susceptor arrangement the time of exposure to microwave energy, the desired degree of browning and crisping, and other factors are influenced by the susceptor configuration (‘565, Paragraph [0005]).
Schneider US 2009/0242550 discloses susceptor elements used to promote browning and/or crisping of the surface of the food item and to increase the local temperature within a package (‘550, Paragraph [0006]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792